Exhibit 10.48

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 9, 2002 (the
“Effective Date”) by and between Artemis International Solutions Corporation
(the “Company,” “Artemis” or the “Employer”) and Robert Stefanovich (the
“Employee”).

 

WHEREAS, Employee started with the Company on July 29, 2002, employed as the
Senior Vice President, Finance of the Company, based in part on a Letter
Agreement between the parties dated July8, 2002; and

 

WHEREAS Employee was promoted to Executive Vice President, Chief Executive
Officer on September 27, 2002; and

 

WHEREAS both Employee and the Company desire that Employee now be so employed by
the Company, on the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration (including but not limited to the Employee
continuing to provide services to the Company pursuant to this Agreement), the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:

 

Section 1.  Duties.

 

Employer agrees to continue to employ Employee, and Employee agrees to continue
to be so employed as, Executive Vice President, Chief Financial Officer,
reporting directly to Michael Rusert, the Company’s President and Chief
Executive Officer, unless and until terminated as set forth herein.  Employee
shall be responsible for performing the customary duties as are appropriate to
Employee’s position.  Employee shall be covered by Employer’s “Director’s and
Officers” insurance as is customary and appropriate to Employee’s position.  The
Chief Executive Officer will be responsible for evaluating Employee’s
performance for all purposes.  Employee agrees to perform Employee’s duties to
the best of his abilities and to devote all of his professional time, attention
and energy to the business of Employer; provided, however, that Employee may (i)
engage in activities in connection with charitable or civic activities; and (ii)
serve as an executor, trustee or in other similar fiduciary capacity, if in each
case, such activities do not interfere with Employee’s services hereunder.

 

Section 2.  Compensation.

 

(a)   Salary.  Employer shall pay to Employee a base salary at the rate of
$165,000 per annum, less all applicable federal, state and local withholding
taxes payable in accordance with Employer’s standard payroll and other elected
deductions.  The Base Salary shall be reviewed at least annually by the Chief
Executive Officer, and may be increased in the sole discretion of Employer.

 

--------------------------------------------------------------------------------


 

(b)   Incentive Compensation.  Employee shall be eligible to receive an annual
bonus based on a bonus target of $55,000.00 per fiscal year (as may be revised
per mutual agreement), paid quarterly through the Artemis International
Discretionary Incentive Compensation Plan (as may be amended from time to time),
based upon the Company’s achievement of economic performance criteria and
Employee’s achievement of performance criteria as mutually agreed upon by the
Employee and Chief Executive Officer (MBO), if any.  For fiscal year 2002,
Employee shall be paid a pro-rated incentive bonus for the quarter and based on
the date in which Employee begins to perform duties as outlined herein,
consistent with the Artemis International Discretionary Incentive Compensation
Plan.  Notwithstanding the foregoing, for any applicable fiscal year, in the
event the budgeted economic performance of the Company is materially altered due
to any acquisitions or divestitures by the Company during that fiscal year, the
criteria for bonus payout will be adjusted equitably by the Chief Executive
Officer to take into account the effect of such acquisitions and/or
divestitures.

 

(c)   Options.  Subject to Board of Directors approval, the Company shall grant
Employee on or as soon as practicable after his promotion to Chief Financial
Officer (the “Initial Grant”), options to purchase, in the aggregate, 500,000
shares of common stock of the Company (the “Common Stock”).   Additionally,
Employer, in its sole discretion, may grant to Employee additional options to
purchase shares of Common Stock, consistent with company policy and commensurate
with Employee’s title.  All of Employee’s options shall be subject to the terms
and conditions of the Company’s Stock Option Plan, as may be amended from time
to time, and any agreements evidencing such options; provided, however, that any
terms provided hereunder this Agreement pertaining to options shall prevail and
govern in cases where the Stock Option Plan and/or any other related agreement
is silent or any term thereunder conflicts with a term of this Agreement.  If,
after the Effective Date, the Common Stock is changed by reason of a stock
split, reverse stock split, stock dividend or recapitalization, or converted
into or exchanged for other securities as a result of a merger, consolidation or
reorganization (a “Recapitalization”), the numbers of shares subject to the
Initial Grant and any subsequent grants (in each case if not yet granted) shall
be adjusted or converted by the same factor or into the same securities as a
like number of outstanding shares of Common Stock would have been adjusted as a
result of such Recapitalization.

 

Section 3.  Benefits; Expense Reimbursement.

 

During the term of this Agreement, Employee shall be eligible to participate in
any generally available group insurance, accident, sickness and hospitalization
insurance, and any other similar employee benefit plans and programs maintained
by Employer, subject in each case to the generally applicable terms and
conditions of the applicable plan or program.   Employee further shall be
entitled to reimbursement by Employer for all direct out-of-pocket expenditures
made by him on Employer’s behalf in the performance of his services under this
Employment Agreement, subject to any reasonable record keeping, reporting and
other requirements imposed from time to time by Employer.  In addition, should
Employee relocate from his current home address to a location closer to the
Newport Beach office (4041 MacArthur Blvd.) within 12 months from his hire date,
Employer agrees to assist Employee with said relocation expenses.  If such
relocation is to occur, then Employer shall provide Employee with a relocation
agreement outlining the logistics of the relocation package.

 

2

--------------------------------------------------------------------------------


 

Section 4.  Term of Agreement

 

This Agreement shall commence as of the date first above written and shall
continue in effect until terminated as provided below.

 

(a)   Termination (other than death or disability of employee).  Either party
may terminate this Agreement at will, with or without cause at anytime for any
reason by giving the other party fifteen (15) days written notice, subject to
subsection “(c)” below, providing for “Compensation upon termination.”

 

(b)   Death or disability of Employee.  If Employee dies, this Agreement shall
be deemed terminated as of the date of death.  If Employee has become disabled,
so as to be unable to perform the essential functions of his job with or without
a reasonable accommodation, the Employer may terminate this Agreement upon
thirty (30) days written notice to Employee.

 

(c)   Compensation upon termination.  If this Agreement is terminated, the
following compensation shall be paid to Employee as his sole and exclusive
remedy against Employer, and Employee shall not be entitled to any other salary,
compensation, bonus or monies of any kind.

 

(i)  if Employer terminates this Agreement without Good Cause, or if Employee
resigns for Good Reason as provided below in Section 4(d), then Employee will be
entitled (A) to his continued Base Salary for a period of nine months at the
rate in effect on the date of Employee’s termination, with said payments to
coincide with Employer’s regularly scheduled payroll, (B) to an incentive bonus
payment pro-rated for the quarter in which any such termination shall take
effect based on said termination date, consistent with the Artemis International
Discretionary Incentive Compensation Plan, to be computed at the one-hundred
percent (100%) level of payout under the Plan, and to be paid out within ten
(10) days after termination; and (C) to vest immediately any options to purchase
Common Stock granted hereunder, with all such options to be exercisable by the
Employee for their full remaining term; provided, however, that Employee’s right
to receive the payments and to vest and have exercisable the options provided
for in this Section 4(c)(i) shall be conditioned upon contin­ued compliance with
Employee’s obligations under the provisions of this Agreement that survive such
termination.  Notwithstanding any employee handbooks, memoranda, or any other
policies of the Company, “Good Cause” shall mean the following:  (u)  if
Employee commits an act of theft, fraud, misconduct or material dishonesty
involving the property or affairs of Employer or the carrying out of Employee’s
duties; (v) if Employee commits a material breach or material non-observance of
any of the terms or conditions of this Agreement; provided, however, that, if
such breach or non-observance is capable of cure, Employee is given written
notice identifying any such breach or non-observance with particularity and (A)
fails to remedy the same within ten (10) days of receipt of such notice, or (B)
fails to commence such cure within such ten (10) day period and to continue to
effect such cure thereafter provided that any cure period lasting longer than
ten (10) days shall only apply if such breach or non-observance is capable of
cure within a reasonable time of such notice;  (w) if Employee is convicted of a
felony; (x) if Employee

 

3

--------------------------------------------------------------------------------


 

refuses or fails to follow any lawful directive related to the Employer’s
business issued by Employer’s Board of Directors; provided, however, that, if
such refusal or failure is capable of cure, Employee is given written notice
identifying any such refusal or failure with particularity and (A) fails to
remedy the same within ten (10) days of receipt of such notice, or (B) fails to
commence such cure within such ten (10) day period and to continue to effect
such cure thereafter provided that any cure period lasting longer than ten (10)
days shall only apply if such refusal or failure is capable of cure within a
reasonable time of such notice; (y) if Employee or any member of his family
makes any personal profit arising out of or in connection with a transaction to
which Employer or any of its subsidiaries or affiliates is a party without
making disclosure to and obtaining prior written consent of Employer; or (z) if
Employee habitually fails to perform or performs his duties or responsibilities
hereunder incompetently in any material respect, or if Employee is inexcusably
or repeatedly absent from work or if Employee is absent for a prolonged period
of time (other than as a result of, or in connection with, a disability or a
legally protected leave) (collectively “Non-Performance”); provided, however,
that, if such Non-Performance is capable of cure, Employee is given written
notice identifying any such breach or non-observance with particularity and (A)
fails to remedy the same within ten (10) days of receipt of such notice, or (B)
fails to commence such cure within such ten (10) day period and to continue to
effect such cure thereafter provided that any cure period lasting longer than
ten (10) days shall only apply if such Non-Performance is capable of cure within
a reasonable time of such notice.

 

Provided, however, that with respect to Subsections (i)(v), (x) and (z) directly
above, the Employer shall only be required to provide notice and opportunity to
cure on one (1) occasion.

 

(ii) if Employee terminates this Agreement (other than for a Resignation for
Good Reason as described below) or if the Employer terminates this Agreement for
Good Cause, the Employer will pay Employee any salary then due at and any
reasonable expenses he has incurred to the time of termination.

 

(iii) if this Agreement shall terminate because of the death or disability of
Employee, then, (A) Employer shall pay to Employee or his estate an amount
equivalent to three (3) months base salary within ten (10) days of the effective
date of termination, less applicable deductions at the salary rate in effect on
the date of the death or disability , and (B) Employee or his estate shall be
eligible for an incentive bonus payment pro-rated for the quarter in which the
Employee ceased performing duties herein due to the death or disability,
consistent with the Artemis International Discretionary Incentive Compensation
Plan.  Any such payments shall be in addition to any death or disability benefit
coverage to which Employee or his estate may be entitled under any death or
disability insurance programs provided or maintained by Employer.

 

(d)   If Employee resigns for Good Reason, then said resignation shall be
treated as a termination without Good Cause by Employer, consistent with Section
4(c)(i) above, with Employee being eligible to receive the benefits as provided
therein.  For purposes of this Employment Agreement, Resignation for Good Reason
shall include and may be triggered by: (i) a reduction in title or any material
reduction in duties and responsibilities, or the cessation of reporting directly
to Rusert, (ii) the office located at 4041 MacArthur Blvd in

 

4

--------------------------------------------------------------------------------


 

Newport Beach, CA, being relocated more than twenty-five miles farther away from
Employee’s home address as of the Effective Date, (iii) a diminution of base
salary, (iv) a diminution or elimination of the Incentive Compensation bonus
target for a fiscal year as described above in Section 2(b), and (v) a “Change
in Control,” which shall be deemed to have occurred if, (A) there shall be
consummated (x) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which holders of Common Stock immediately prior
to the merger own a majority of the common stock of the surviving corporation
immediately after the merger, or (y) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company; (B) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; or (C) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), shall become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act) of 50% or more of the outstanding Common Stock.  Employee
shall have the right to resign for Good Reason and thereby terminate his
employment for cause under this Agreement and pursuant to this Section 4(d) upon
not less than fifteen (15) days prior written notice, which notice must be given
within thirty (30) days after the occurrence of the event giving rise to such
right to terminate;  provided, however, in cases where the title or position
have been reduced, that Company  shall have the right to restore Employee to his
title and position prior to such event within ten (10) days after such notice is
given.  If Employee is not restored to his prior title and position within ten
(10) days after such notice is given, his resignation under this subparagraph
shall be treated as a termination by Company without Good Cause, consistent with
Section 4(c)(i) above, with Employee being eligible to receive the benefits as
provided therein.

 

Section 5.  Non-Solicitation.

 

In consideration of the compensation and other benefits to be provided to
Employee hereunder, Employee shall not, directly or indirectly, for any reason
whatsoever, during the term of this Agreement and for a period of one year
following the termination of this Agreement:

 

(a)   solicit or induce, or attempt to solicit or induce, employees of,
consultants to, or independent contractors of, the Company or its subsidiaries
to terminate their employment, engage­ment or affiliation with the Company or in
any way interfere with the relationship between the Company or any of its
subsidiaries, on the one hand, and any such employee of, consultant to, or
independent contractor of the Company or any of its subsidiaries, on the other
hand;

 

(b)   knowingly employ or retain for the benefit of a party other than the
Company, any such employee of, consultant to, or independent contractor of the
Company or any of its subsidiaries during a period of three months after the
termination of such employee’s, consultant’s or independent contractor’s
employment, engagement or affiliation with the Company or any of its
subsidiaries unless such retainer is not competitive, and does not

 

5

--------------------------------------------------------------------------------


 

interfere with, the simultaneous retention of such consultant or independent
contractor by the Company; or

 

(c)   induce customers or vendors of the Company, or any independent knowledge
workers or other information technology professionals, or end user organizations
that have a business relationship with the Company, to alter or terminate their
business relationship with the Company or any of its subsidiaries.

 

Section 6.  Successors and Assigns.

 

This Agreement and all of the rights and obligations hereunder shall be binding
upon Employee and Employer and their respective successors and assigns. 
Employer will require any successor (whether by purchase, merger, consolidation,
operation of law or otherwise) expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession or assignment had taken place. 
Effective upon such assumption, and consummation of the underlying transaction,
Employer shall have no further obligation or liability under or with respect to
this Agreement.

 

Section 7.  No Third Party Beneficiary.

 

This Agreement is not intended and shall not be construed to confer any rights
or remedies hereunder upon any Person, other than the parties hereto or their
permitted assigns. “Person” shall mean an individual, corporation, partnership,
limited liability company, limited liability partnership, association, trust or
other unincorporated organization or entity.

 

Section 8.  Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto.  Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.

 

Section 9.  Amendment.

 

This Agreement may be amended, modified, superseded or canceled, and the terms
and covenants hereof may be waived, only by a written instrument executed by
both of the parties hereto, or in the case of a waiver, by the party waiving
compliance.  The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.

 

6

--------------------------------------------------------------------------------


 

Section 10.  Binding Effect.

 

This Agreement is not assignable by Employee.  None of Employee’s rights under
this Agreement shall be subject to any encumbrances or the claims of Employee’s
creditors.  This Agreement shall be binding upon and inure to the benefit of
Employer and any successor organization which shall succeed to Employer by
merger or consolidation or operation of law, or by acquisition of all or
substantially all of the assets of Employer (provided that a successor by way of
acquisition of assets shall have undertaken in writing to assume the obligations
of Employer hereunder).

 

Section 11.  Dispute Resolution.

 

The parties agree that binding arbitration shall be the sole and exclusive means
of resolving any and all disputes, claims or controversies whatsoever arising
out of or relating to this Agreement, including arbitrability of claims under
this Agreement, (collectively referred to herein as “Disputes”).

 

Any and all such Disputes shall be submitted to a single arbitrator selected
from a panel provided by the American Arbitration Association comprised of labor
arbitrators who are members of the National Academy of Arbitrators, located
in Orange County, California.  Any decision and/or award resulting from
arbitration pursuant to this provision shall be final and binding.  The
prevailing party in arbitration shall be entitled to reimbursement for its
expenses, including costs and reasonable attorneys’ fees.  The parties further
agree that judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Employee agrees to provide written
notice of any such demand for arbitration to the attention of Company’s Vice
President, Human Resources clearly labeled “Demand for Arbitration,” no later
than sixty (60) days from the date he becomes aware or are provided notice of
the occurrence giving rise to the claim.  Employee’s failure to provide such
timely notice shall constitute a full and complete waiver of any such related
claim.  Company agrees to provide Employee written notice of any such demand for
arbitration clearly labeled “Demand for Arbitration,” no later than sixty (60)
days from the date Company becomes aware or is provided notice of the occurrence
giving rise to the claim.  Company’s failure to provide such timely notice shall
constitute a full and complete waiver of any such related claim.

 

Section 12.  Severability.

 

If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby and such remaining
provisions of this Agreement shall remain in full force and effect.  Moreover,
if any one or more of the provisions of this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowable by applicable law.  To the extent permitted by applicable law,
each party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.

 

7

--------------------------------------------------------------------------------


 

Section 13.  Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

 

Section 14.  Entire Agreement.

 

This Agreement sets forth the entire agreement with respect to the subject
matter hereof, and supersedes all prior agreements and any other agreement
between the parties and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

Section 15.  Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 

Section 16.  Conflicts of Interest; Representations and Warranties.

 

Employee specifically covenants, warrants and represents to Employer that he has
the full, complete and entire right and authority to enter into this Agreement,
that he has no agreement, duty, commitment or responsibility or obligation of
any kind or nature whatsoever with any corporation, partnership, firm, company,
joint venture or other Person which would conflict in any manner whatsoever with
any of his duties, obligations or responsibilities to Employer pursuant to this
Agreement or which could interfere with Employee’s performance under this
Agreement, that he is not in possession of any document or other tangible
property of any other Person of a confidential or proprietary nature which would
conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to Employer pursuant to Employee’s Agreement and Employee’s
performance of his obligations to Employer during the term of this Agreement
will not breach any agreement by which Employee is bound not to disclose any
proprietary information, and that he is fully ready, willing and able to perform
each and all of his duties, obligations and responsibilities to Employer
pursuant to this Agreement.

 

Remainder of page left intentionally blank

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

Robert Stefanovich

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

(Signature)

 

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

Michael Rusert

 

 

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------